& oH WN

Co fF 1 ND WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 1 of 23

Aimee G. Hamoy, CASB# 221228

Katrina R. Durek, CASB# 289461

BURNHAM BROWN

A Professional Law Corporation

P.O. Box 119

Oakland, California 94604-0119

1901 Harrison Street, Suite 1400

Oakland, California 94612-3523

Telephone: (510) 444-6800

Facsimile: (510) 835-6666

Email: ahamoy@burnhambrown.com
kdurek@burnhambrown.com

Attorneys for Defendant
TARGET CORPORATION

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JOANNE BIERNACKI, No. 4:18-CV-07381-DMR
Plaintiff, [Superior Court of California, County of
Alameda, Case No. RG18896144 |]
V.
DECLARATION OF AIMEE G. HAMOY
TARGET CORPORATION and DOES 1 TO IN SUPPORT OF TARGET
200, CORPORATION’S MOTION FOR

SUMMARY JUDGMENT
Defendants.
DATE: September 26, 2019
TIME: 1:00 p.m.
COURTROOM: 4

JUDGE: Hon. Donna M. Ryu

Complaint filed: March 8, 2018

 

 

I, AIMEE HAMOY, declare:

1. I am an attorney licensed to practice before all courts in the State of California. I
am a partner with the law firm of Burnham Brown, counsel for Defendant TARGET
CORPORATION (“Target”) in this action. The following is based on my personal knowledge
and, if called as a witness, I could and would testify thereto.

///

l
DECLARATION OF AIMEE G. HAMOY IN SUPPORT OF TARGET CORPORATION’S No. 4:18-CV-07381-
MOTION FOR SUMMARY JUDGMENT DMR

 
Co fF NAB DKON HF ee WO NR

Nn NHN NO HY NO NHN ND DD NO mmm mmm pam pmkh
Sa Dn A &— WH NO |§ Fe 6B Fe TD HB He FF HD NY = @S

 

 

Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 2 of 23

2, A true and correct copy of pertinent portions of the deposition transcript of
Plaintiff Joanne Bernacki, taken on December 4, 2018, is attached as Exhibit 1.
3. A true and correct copy of pertinent portions of the deposition transcript of
Megan Mendenhall, taken on July 9, 2019, is attached as Exhibit 2.
4. A true and correct copy of pertinent portions of the deposition transcript of
Plaintiff Theresa Ruslender, taken on July 9, 2019, is attached as Exhibit 3.
I declare under penalty of perjury under the laws of the United States that the foregoing

is true and correct and that this declaration was executed on January 30, 2019.

/s/ Aimee G. Hamoy
AIMEE G. HAMOY

4821-8998-3881, v. 1

2

 

DECLARATION OF AIMEE G. HAMOY IN SUPPORT OF TARGET CORPORATION’S No. 4:18-CV-07381-
MOTION FOR SUMMARY JUDGMENT DMR

 
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 3 of 23

EXHIBIT 1
LO
Li
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 4 of 23

JOANNE M. BIERNACKI December 04, 2018

JOANNE BIERNACKI vs TARGET

 

SUPERTOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF ALAMEDA

JOANNE BIERNACKI,
Plaintiff,
No. RG18896144

VS.

TARGET CORPORATION; AND
DOES 1 TO 200,

Defendants.

Nee ee ee ee a ee

DEPOSITION OF

JOANNE M. BIERNACKI

December 4, 2018

11:15 AM

L901 Harrison Street

Fourteenth Floor

Oakland, California

M. GABRIELA OJEDA CSR No. 11221

 

 

Zz ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

 
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 5 of 23

 

Ee W NN

Go Oo OO AS DD WO

12
IS
14
Ls)
16
17
18
19
20
21
22
23
24
29

 

JOANNE M. BIERNACKI December 04, 2018
JOANNE BIERNACKI vs TARGET 31
A Yes.
Q Okay.

MR. FETTO: Just to make it easier for you,
we're not making any claim of any damage to the babies
as a result of this accident.

Is that fair to say?

THE WITNESS: Yes, that's fair to say. That's
correct.

MR. FETTO: So that will cut down a little
bit.

MS. HAMOY: Thank you.

BY MS. HAMOY:
Q Can you tell me about what time you arrived at

Manger on ddercha i ZOlG.

A I would estimate between 9:00 and 11:00 AM.

Q Had you gone anywhere before going to the
store?

A No, I believe I came straight from home.

Q Did you have anybody with you when you came to

the store?

A My four-year-old daughter, Ruby Biernacki.

Q And what's her date of birth?

A 3/17/2011.

@ Okay. So you said you went to Target straight

from your house; is that correct?

 

 

B ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com
Ww DN FP

oO wa HD OO Sf

10
11
12
13
14
15
16
17
18
19
20
24,
22
23
24
25

Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 6 of 23

JOANNE M. BIERNACKI December 04, 2018
JOANNE BIERNACKI vs TARGET 34

 

 

little bit sturdier. They have cushion support and

grip on the bottom.

0 Do you still have those sandals?
A I believe so.
Q What did you do when you first entered the

Target store?

A at ORO zal Canes
Q Where did you get the cart from?
A Once you enter the front on the left, there

are a bunch of carts lined up. So from there.

Q And was your daughter with you at that time?
A Ys.
Q Did you have a purse or anything that you

carried with you into the store?
A I don't carry a purse often. I usually just

carry my wallet.

Q Do you think you had your wallet with you at
that time?

A Tes.

Q Okay. Well, do you remember getting a

shopping cart?

A Yes.

Q And what happened after you got the shopping
Gama iey

A I walked through the main entrance area, and I

 

 

Zz ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com
Dn OO FSP W ND

10
11
12
13
14
15
16
We
18
LS
20
21
Ze
23
24
25

Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 7 of 23

JOANNE M. BIERNACKI December 04, 2018
JOANNE BIERNACKI vs TARGET 35

 

made a left.

MR. FETTO: So you were pushing a cart at this
time?

THE WITNESS: Yes. And I would say within
less than a minute the fall happened. I mean, it was
very close to the entrance. So the front entrance has
carpet and then you turn left and then you are on
the -- so I was pushing the cart the whole time, and I
went towards the left.

BY MS. HAMOY:
Q So when you turned your shopping cart towards
the left, was that the point at which you slipped or --
A Not exactly. I would say a few seconds later,
so a little bit further down the aisle.

MR. FETTO: Make sure you wait for her to
finish her questions before you give an answer.

THE WITNESS: Okay.

MR. FETTO: You will know what she's going to
ask before she gets to the question, and in modern
society, people are cutting each other off all the
time. But that court reporter can only take down one
person at a time, and so in deference to her fingers
wait for her to finish, give a little pause so I can
object, and then give your answer.

THE WITNESS: Okay.

 

 

 

Zz ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com
©® N

OS Oo Ww

10
11
12
13
14
15
16
17
18
LS
20
oak
aD
23
24
25

Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 8 of 23

 

JOANNE M. BIERNACKI December 04, 2018
JOANNE BIERNACKI vs TARGET Se
sunglasses at the time?

A No.

Q Do you usually wear glasses or sunglasses?

A No.

Q After you took about seven steps, what did you
feel happen?

A I felt my right foot sliding on something and
my left foot going back behind me. I was literally
doing jhe splits, and 22 Wes a moron that Wo eeuldn- tc
stop. Like I knew I was going down when it was
happening, and there was nothing I could do to stop it.

Q When you say the splits, do you mean with your

KEG HOCt: clUCING —EOrwalnd=ate (Oleh: ROO Geld,
behind you like in a lunge position?

A “eee

Q Was there anybody else near you at the time

that vou felt your right tool isliding other than your

daughter?
A No.
Q Were there any other customers that you saw

prio: He youroright Heer Silkicnme?

A No.

Q Do you know why your right foot was sliding?
A At the moment I did not.

Q Did you learn later why your right foot

 

 

 

Zz ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 9 of 23

JOANNE M. BIERNACKI December 04, 2018
JOANNE BIERNACKI vs TARGET 38

DS Oo FP W DN

ALO
11
12
13
14
15
16
17
18
19
20
Zl
a2
as)
24
ae

 

 

started sliding?

A Yes. When I was on the floor, my butt hit the
floor at a certain point after my legs were split, and
I saw water on the floor.

Q Where did you see the water?

A | It was in front of me, not behind me, and I
recall it being to the left of me by the time I was
placed on my bottom. So like I'm facing you here
(anducatking) — think if was right an front of me not

too far away.

Q Could you touch the water you saw with your
hand?

A Yes ;

Q Did you see where the water had come from?

A No.

Q Did you see any container or item that you

think could have been the source of the water?

A No, not that I recall.
Q How much water did you see?
A I can kind of show you with my hands

(indicating) and explain that it was maybe about three
inches across and one inch down.

Q Was that the size of like a small puddle that
you saw, the three inch by five inch? Would that be a

fair description?

 

 

Zz ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions. com
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 10 of 23

10
11
12
13
14
15
16
Lv
18
12
20
Zl
22
23
24
25

 

 

JOANNE M. BIERNACKI December 04, 2018
JOANNE BIERNACKI vs TARGET 39
A wes 5
Q Was there any liquid around other than that

water that you saw?

A No.

Q Do you have any idea how long that water was
there?

A No.

Q Prior to you feeling your right foot sliding,

did you see any Target employees in the area?

A Not that I was paying any particular attention
to, no.

Q Did your daughter have anything in her hands
when she came into the store?

A No, not that I recall.

Q Did she have anything in her hands at the time
you felt your right foot sliding?

A No, not that I recall.

Q Was there anything in your shopping cart at

the time that you slipped?

A No, not other than my wallet and phone.

Q So you actually hadn't started shopping yet
correct?

A That's correct.

Q Was there a particular area of the store you

were planning to go to after you turned left with the

 

 

Zz ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 11 of 23

EXHIBIT 2
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 12 of 23

 

 

 

 

 

 

1 UNITED STATES DISTRICT COURT
2 NORTHERN DISTRICT OF CALIFORNIA
3 --0O00--
4
5 JOANNE BIERNACKI, )
6 Plaintiff, |
7 vs. No. C18-CV-07381-DMR
8 TARGET CORPORATION, AND
DOES 1-200, )
9 )
Defendants. )
10 )
11
12
13
14
15 VIDEOTAPED DEPOSITION OF MEGAN MENDENHALL
16
17
18
19 Taken before ELIZABETH O'KANE, a Certified
20 Shorthand Reporter, License No. C-5678,
21 State of California
22
23 July 9, 2019
24
25 ~-000--
S Zandonslia| 2s01 Sunwell ines Oosone eh onsibea
REPORTING SERVICE. FNC | 1 (925) 685-6222 © Pax (925) 685-3829
www.ZandonellaZRS.com

 
02:25:33,

02:25:44

02:25:51

02:25:53

02:25:54

02:25:55

02:25:56

02:26:01

02:26:02

02:26:03

02:26:04

02:26:06

02:26:08

02:26:10

02:26:11

02:26:14

02:26:15

02:26:19

02:26:23

02:26:26

02:26:27

02:26:28

02:26:28

02:26:30

02:26:32

Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 13 of 23

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

statement now. Okay. I want you to turn to your

statement. I think it's 5B. That's the interview you

gave. I'm just looking at --

A. Oh, okay. Sorry.

QO. This one, okay?

A. This one here.

Q. Okay. Is all the handwriting on here your
handwriting?

A. Yes.

Q. Okay.

A. With the exception of the guest's name at the

top. That is not my handwriting.

2

PrP 10

Q.
assigned
adjacent

A.

Q.

Do you know who wrote that?

I do not know.

Okay. It says here you were paged?

Yes.

Okay. And then "List team members either
or performing duties in this department or
departments." Do you see the word "Terry"?
Yes.

And then "Disney"?

Yes.

Okay. Who was Terry?

Theresa Ruslender.

Ah, okay. And who is Disney?

 

 

Certified Shorthand Reporters

Zardorelia 2321 Stanwell Drive » Concord, CA 94520-4808
REPORTING SERVICE. INC. 25 (925) 685-6222 © Fax (925) 685-3829

 

www.ZandonellaZRS.com
Case 4:18-cv-07381-DMR_ Document 19-1 Filed 08/14/19 Page 14 of 23

 

02:26:35 1 A. He was the team member, Andrew Disney. We
02:26:38 2 called him Disney, but he no longer works for Target,
02:26:41 3 either.

02:26:42 4 Q. Okay. All right. It says you were not the
02:26:47 5 first to respond.

02:26:48 6 A. Correct.

02:26:48 7 Q. You didn't -- you didn't hear the incident.
02:26:52 8 A. Yeah, I did not.

02:26:53 9 Q. You didn't see the incident.

02:26:54 10 A. Tania ek =

02:26:55 11 Q. You didn't clean the floor.

02:26:57 12 A. I did not.

02:26:58 13 Q. Okay. You did place cones out? "Team members
02:2704 14 who placed or cones or warned others of the condition"?
02:27:08 15 A. We -- I don't recall placing any cones out, but
02:27:10 16 we did keep people if -- any guests, just anyone from
02:27:14 17 going near her until she was comfortable, or to make
02:27:17 18 sure no one was near her, near the guest who was on --
02:27:20 19 who fell.

02:27:21 20 Q. "Team members in the area within 30 minutes
02:27:25 21 prior to the incident." You were not in the area 30

02:27:27 22 minutes prior to the incident.

02:27:28 23 A. No.
02:27:29 24 Q. Okay. So is it fair to say that you had no
02:27:31 25 idea what the condition of the floor was like before she

 

 

 

 

Certified Shorthand Reporters

_J Zardorelia 2321 Stanwell Drive e Concord, CA 94520-4808
REPORTING SERVICE. INC. 26 (925) 685-6222 © Fax (925) 685-3829
www.ZandonellaZRS.com

 
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 15 of 23

 

02:27:34 1 slipped?

02:27:35 2 A. Yes.

02:27:35 3 oF Okay. All right. "Was the floor/ground

02:27:40 4 clean" -- well, "floor/ground clean and dry at the time
02:27:46 5 of the incident?" You wrote, "Yes."

02:27:48 6 A. Correct.

02:27:49 7 Q. You said you felt -- "I felt the area and saw
02:27:51 8 no debris on the floor."

02:27:52 9 A. Correct.

02:27:53 10 Q. Okay. Did you feel any oil on the floor?

02:27:55 11 A. I did not.

02:27:36 12 Q. Okay. So the floor had the common traction?
02:28:02 13 A. Yes.

02:28:02 14 Q. You were there before they brought the ice to
02:28:04 15 put on her knee?

02:28:05 16 A. Yes.

02:28:06 17 Q. Okay. Did anyone tell you about picking up any
02:28:08 18 sanitary wipes prior to the fall?

02:28:12 19 A. No.

02:28:12 20 Q. Did you ever talk to anyone about picking up
02:28:15 21 any sanitary wipes prior to the fall?

02:28:17 22 A. No.

02:28:17 23 Ox: Okay. There are sanitary wipes at the front of

02:28:20 24 the store, right? That people can pull and wash --

02:28:23 25 clean their hands before they come in the store?

Certified Shorthand Reporters

Zardorelia 5 2321 Stanwell Drive e Concord, CA 94520-4808
REPORTING SERVICE. INC. 7 (925) 685-6222 © Fax (925) 685-3829
www.ZandonellaZRS.com

 

 

 

 
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 16 of 23

 

02:28:26 1 A. Correct.

02:28:26 2 Q. That's to hopefully keep down the flu?

02:28:30 3 A. Yes.

02:28:30 4 Q. Okay. Could you just read "Scene Observations"
02:28:38 5 for me?

02:28:39 6 A. "Describe overall observation of the scene"?
02:28:44 7 OF Yes.

02:28:44 8 A. Okay.

02:28:44 9 MS. HAMOY: Read it slowly so the reporter can take
02:28:46 10 it down.

02:28:47 11 THE WITNESS: Okay. "Guest was on the ground with
02:28:48 12 one of her legs under the cart. She said she could not

02:28:51 13 get up and needed help."

02:28:53 14 MR. FETTO:

02:28:53 15 Q. Okay. Then read what the next -- describe the
02:28:59 16 guest's appearance.

02:29:01 17 A. "Flip-flops, skirt, black tank top. She said

02:29:05 18 her knee hurt too badly for her to stand up."

02:29:09 19 Q. Okay. And then it says -- I guess they want
02:29:14 20 guest attire again. Could you read what you wrote?
02:29:17. 21 A. "Black tank top, flip-flops, long skirt."
02:29:21 22 Q. Okay. And then underneath that it says print
02:29:26 23 your name, "Megan Mendenhall"?

02:29:29 24 A. Yes.

02:29:30 25 Q. Okay. And then under "Title" is that "Senior

 

 

 

 

Certified Shorthand Reporters

Zardorelia 2321 Stanwell Drive e Concord, CA 94520-4808
REPORTING SERVICE. INC. 28 (925) 685-6222 © Fax (925) 685-3829
—— ! www.ZandonellaZRS.com
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 17 of 23

 

 

 

 

 

02:31:28 1 A. Okay. "I was headed up to Guest Service and
02:31:31 2 then I was flagged down by another team member and there
02:31:34 3 was a guest on the ground. She said she had fallen and
02:31:38 4 then she was telling us she was pregnant. So we -- her
02:31:43 5 leg was kind of caught underneath the cart, so we moved
02:31:46 6 the cart somewhere and then we helped her to sit up and
02:31:50 7 then just proceeded to call 911 and make sure she was
02:31:56 8 comfortable."
02:31:58 9 Q. Okay. Let's see. Okay. And then just read
02:32:12 10 the next paragraph if you could. It said -- you said,
02:32:14 11 "Oh" -- the question is, "Oh, did she say what she had
02:32:18 12 fallen on?" Just read from there.
02:32:20 13 ae: "No, she didn't say, because when I got there I
02:32:24 14 did not see anything at all on the ground. So she
02:32:27 15 wasn't sure if she had slipped on really what. I didn't
02:32:32 +16 see any water on the ground or anything she could have
02:32:36 17 slipped on. We did notice when we were taking care of
02:32:40 18 her that she appeared to just had a pedicure done so she
02:32:45 19 had some very thin flip-flops on, so I don't know if she
02:32:50 20 tripped on that or if there was something, but that
02:32:54 21 didn't appear to me that she had slipped on anything."
02:32:57 22 Q. Okay. Do you recall if when you got to the
02:32:59 23 area you took a look around to see if there was anything
02:3303 24 she could have tripped on?
02:33:08 25 A. Yes.
Lardorella 2321 Stanweil Daves eomanien: sa
REPORTING SERVICE. INC. | 31 (925) 685-6222 © Fax (925) 685-3829
ee www.ZandonellaZRS.com

 
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 18 of 23

EXHIBIT 3
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 19 of 23

1

2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

--000--

JOANNE BIERNACKI,
Plaintiff,
No. C18-CV-07381-DMR

vs.

TARGET CORPORATION, AND
DOES 1-200,

Defendants.

ee ee ee ee ee 8

 

VIDEOTAPED DEPOSITION OF THERESA RUSLENDER

Taken before ELIZABETH O'KANE, a Certified

Shorthand Reporter, License No. C-5678,

State of California

July 9, 2019

--9000--

 

 

 

Certified Shorthand Reporters

_f Zardoreliia 1 2321 Stanwell Drive e Concord, CA 94520-4808

‘|| REPORTING SERVICE. INC. (925) 685-6222 » Fax (925) 685-3829
= www.ZandonetlaZRS.com
12:07:13

12:07:16

12:07:18

12:07:20

12:07:20

12:07:22

12:07:25

12:07:31

12:07:34

12:07:37

12:07:37

12:07:40

12:07:43

12:07:44

12:07:46

12:07:49

12:07:51

12:07:53

12:07:56

12:07:58

12:08:02

12:08:04

12:08:05

12:08:05

12:08:08

Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 20 of 23

1

2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

cashiering and you're also -- you're also monitoring the

cashiers? No?

A. I'm not cashiering when I'm up running the
front.

Q. You're checking the floors.

A. I'm running this front back and forth to make

sure that guests are getting their proper checkouts and
guiding them to what check lane where there's not lines,
that kind of stuff. Checking and putting stuff away,
yes.

Q. And was it also your responsibility to check

the aisle where Joanne Biernacki fell?

A. Yes.
Q. Okay. And would you do that -- would you
walk -- would you be standing behind the cashier

counters when you did that?

A. These are the front of the check lanes. So
this is the front. This is the back of the check lanes.
I'm in front of them.

Q. Okay. So when you mean the front, you mean the
part of the checkout lane where the customer would go to
first.

A. Correct.

Q. Okay. So you'd be walking back and forth in

this area all the time, correct?

 

 

 

Certified Shorthand Reporters
_! Zardorelia | Zardaorelia L. 2321 Stanwell Drive e Concord, CA 94520-4808
| REPORTING REPORTING SERVICE. INC. ING | 45 (925) 685-6222 © Fax (925) 685-3829

www.ZandonellaZRS.com

 
Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 21 of 23

 

12:09:17 1 back up for the moment and talk about how you -- when
12:09:19 2 you first learned that there was an incident. This is
12:09:23 3 Mrs. Biernacki's fall.

12:09:27 4 What was your first indication that there was a

12:09:30 5 problem?

12:09:36 6 A. So I was standing about two, three feet away
12:09:40 7 fren Wer:

12:09:41 8 Q. And what happened that made you think there was
12:09:43 9 a problem?

12:09:46 10 A. She had her daughter with her. Daughter's

12:09:48 11 running around. And she said "ow" as I watched her. I

12:09:56 12 mean, she was right behind me. Or like where the chair
12:10:01 13 is.
12:10:02 14 Q. Okay. So you were looking away from her when

12:10:05 15 you heard the "ow, "correct?
12:10:10 16 A. I kind of saw it from peripheral, you know,

12:10:13 17 my --

12:10:14 18 O. It's a peripheral vision of her?
12:10:17 19 A. Yeah.
12:10:17 20 Q. Okay. So you knew there was someone off your

12:10:20 21 right shoulder. Okay?

 

 

 

 

12:10:21 22 A. Yes.
12:10:21 23 Q. And then you heard the word "ow," correct?
12:10:24 24 A. Yes.
12:10:25 25 Q. And then did you turn to look to see what was
Certified Shorthand Reporters
_! Zardorellal. Zardorella | = 2321 Stanwell Drive © Concord, CA 94520-4808
[SERORTING SERVICE ING. REPORTING SERVICE. INC. | 47 (925) 635-6222 » Fax (925) 685-3829
www.ZandonellaZRS.com

 
12:29:02

12:29:03

12:29:03

12:29:06

12:29:09

12:29:11

12:29:11

12:29:11

12:29:14

12:29:14

12:29:17

12:29:20

12:29:21

12:29:24

12:29:26

12:29:27

12:29:28

12:29:32

12:29:33

12:29:39

12:29:40

12:29:41

12:29:41

12:29:45

12:29:45

Case 4:18-cv-07381-DMR Document 19-1 Filed 08/14/19 Page 22 of 23

1

2

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

 

A. Um-hum. Yes.
Q. Okay.
"Who was at the scene when you arrived?
Please list names.
"No, I was the first one on-scene."
A. Yes.
Q. Okay.
"Were the guest's clothes wet or
damaged?
"No, not at all.
"Was the ground clean and dry when you arrived
at the scene?"
You checked, "Yes, but there was one of the
Sanitary wipes on the floor."
Correct?
= Yes.
Q. But really, there were two or three, correct?
A. MeIST:
Q. Okay. We're not -- we're just trying to get
the best record.
A. Right.
Q. You know.
A. But they weren't in the area of where she was

on the floor.

Q.

Yes. You've described that.

 

 

Certified Shorthand Reporters

J Zardorelila L 2321 Stanwell Drive e Concord, CA 94520-4808
REPORTING SERVICE. Nc | 63 (925) 685-6222 © Fax (925) 685-3829

 

 

www.ZandonellaZRS.com
12:29:48

12:29:48

12:29:49

12:29:50

12:29:55

12:29:55

12:29:57

12:30:00

12:30:02

12:30:03

12:30:06

12:30:07

12:30:09

12:30:15

12:30:19

12:30:23

12:30:26

12:30:28

12:30:30

12:30:30

12:30:31

12:30:33

12:30:34

12:30:38

12:30:41

Case 4:18-cv-07381-DMR_ Document 19-1 Filed 08/14/19 Page 23 of 23

1

2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Okay.

Q. I mean, I don't want to -- we can argue that
point later.

"Was merchandise, an object or store equipment
involved?"
And you put, "No."

But really, it was the sanitary wipe, like the ones
you find when you enter the store, correct?

A. No.

Q. It wasn't a sanitary wipe like you would find
at the store.

A. That wasn't involved in her fall.

Q. Okay. Okay. But it was -- that was the thing
you did find on the floor was something that was
distributed at the store at the front, correct?

A. The guests will take them if needed, yes.

Q. When you looked at the little -- did you have a

chance to look at the little girl after you saw the

fall?
A. Yes.
©. Did she have anything in her hands?
A. That I don't recall.
Q. Okay. Did you see her before -- as you were

walking back and forth, did you see them enter the

 

 

 

store?
Certified Shorthand Reporters
_! Zardorelial. éandonella'- 2321 Stanwell Drive e Concord, CA 94520-4808
REPORTING SERVICE. INC. REPORTING SERVICE. INC 64 (925) 685-6222 » Fax (925) 685-3829
www.ZandonellaZRS.com

 
